 



Exhibit 10.3

EQUITY OFFICE PROPERTIES TRUST
NON-QUALIFIED SHARE OPTION AGREEMENT
FOR EMPLOYEES

     This NON-QUALIFIED SHARE OPTION AGREEMENT (this “Agreement”) is made as of
_______________ (the “Grant Date”) between Equity Office Properties Trust, a
Maryland real estate investment trust (the “Company”), and
______________________ (the “Optionee”).

W I T N E S S E T H:

     WHEREAS, the Company desires, by affording the Optionee an opportunity to
purchase authorized common shares of beneficial interest of the Company, $.01
par value per share (the “Shares”), as hereinafter provided, to carry out the
purposes of the Equity Office Properties Trust [1997 Share Option and Share
Award Plan][2003 Share Option and Share Incentive Plan], as amended (the
“Plan”);

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements hereinafter contained, the parties hereto mutually
covenant and agree as follows:

     1. Grant of Share Option. The Company hereby grants to the Optionee a
non-qualified share option (the “Share Option”) to purchase all or any part of
an aggregate ________________Shares, such number being subject to adjustment as
provided in Paragraph 5 hereof, on the terms and conditions hereinafter set
forth.

     2. Term of Share Option. The term of the Share Option shall be for a period
of ten (10) years, beginning on the Grant Date and ending on _________________
(the “Expiration Date”), except as follows:

     (a) Notwithstanding any other provision to the contrary, the Share Option
shall expire immediately and become null and void if (i) the Optionee violates
any agreement covering non-competition with the Company or any [Related Company]
[Subsidiary] (as defined in the Plan), (ii) the Optionee’s Service (as defined
below) terminates for cause (as defined below), or (iii) the Chief Legal Counsel
determines that the Optionee committed acts or omissions that would have been
the basis for a termination of the Optionee’s Service for cause had such acts or
omissions been discovered prior to termination.



  (A)   an Optionee’s “Service” shall continue until he or she is no longer an
employee, officer, trustee, director or consultant of the Company or an entity
that, at the time such Service terminates, is an [Extended Company] [Subsidiary]
(as such term is defined under the Plan); and     (B)   “cause” shall consist
of:



  (i)   violations of the Company’s drug and alcohol policy;

1



--------------------------------------------------------------------------------



 



  (ii)   illegal, dishonest or unethical conduct;     (iii)   violations of the
Company’s anti-harassment policy;     (iv)   threatening to commit or committing
injury or damage to customers, fellow employees, guests or company property; or
    (v)   any other instance where the Compensation Committee of the Board of
Trustees (the “Committee”) deems there is sufficient cause.



  (b)   Subject to paragraph 2 (a) hereof, if the Optionee’s Service terminates
other than: (i) for cause; (ii) because of the Optionee’s death, Disability (as
defined under the Plan) or retirement at or after his or her attainment of age
62; or (iii) following a Change in Control of the Company (as defined below),
the Share Option shall be exercisable only with respect to the number of Shares
that are vested and exercisable (as determined under Paragraph 4 hereof) on the
date such Service terminates and shall expire three (3) months from the date of
the termination of the Optionee’s Service. From and after the effective date of
the termination of such Service, the Optionee shall be allowed to exercise the
Share Option with respect to the Shares that are vested and exercisable as of
the effective date of the termination, but only if the Optionee has satisfied
any outstanding debts or liabilities to the Company and has returned all Company
property in his or her possession. For purposes of this Agreement and the Plan,
a “Change in Control” shall be deemed to occur upon:



  [(A)   the acquisition of more than 50% of the outstanding Shares from the
holders thereof by any entity, person, or group; or     (B)   a merger or
consolidation of the Company with one or more entities, as a result of which the
holders of outstanding Shares immediately prior to such merger hold less than
50% of the shares of beneficial ownership of the surviving or resulting
corporation; or



  (C)   a direct or indirect transfer of substantially all of the property of
the Company other than to an entity of which the Company directly or indirectly
owns at least 50% of the shares of beneficial ownership.]



  [(A)   the acquisition by any entity, person or group of more than thirty
percent (30%) of the combined voting power of the outstanding voting securities
of Equity Office;     (B)   approval by shareholders of Equity Office of a
merger, consolidation or reorganization of Equity Office with one (1) or more
other entities, as a result of which the holders of all outstanding voting
securities of Equity Office immediately prior to such transaction hold less than
seventy percent (70%) of the combined voting power of the outstanding voting
securities of the surviving or resulting corporation in substantially the same
relative proportion as their ownership of the outstanding voting securities of
Equity Office immediately before the transaction and the incumbent members of
the Board of Trustees of Equity Office immediately before the transaction do not
constitute at least a majority of the members of the board of the resulting
corporation; or     (C)   approval by shareholders of Equity Office of a
complete liquidation or dissolution of Equity Office; or     (D)   the rejection
by the voting beneficial owners of the outstanding Shares of the entire slate of
trustees proposed by the Board at a single election of trustees; or     (E)  
the rejection by the voting beneficial owners of the outstanding Shares of
one-half or more of the trustees proposed by the Board over any two or more
consecutive elections of trustees; or     (F)   approval by shareholders of
Equity Office of an agreement for the sale of substantially all of the assets of
Equity Office other than to an entity of which Equity Office directly or
indirectly owns at least seventy percent (70%) of the voting share.]



  (c)   If the Optionee’s Service terminates as the result of his or her death,
the Share Option shall become fully vested and will expire twelve (12) months
following the date of the Optionee’s death, but no later than the Expiration
Date. The vested Share Option shall be exercisable by the Optionee’s heirs,
legatees or estate that receive the Share Option, as determined by the Committee
in accordance with the Plan and Paragraph 6 hereof.     (d)   If the Optionee’s
Service terminates because of his Disability or retirement at or after age 62 or
following a Change in Control of the Company, the Share Option shall be
immediately exercisable in full and shall expire on the Expiration Date.

     3. Purchase Price. The per share purchase price of the Shares shall be
$___, subject to adjustment as provided below in Paragraph 5.

2



--------------------------------------------------------------------------------



 



     4. Exercise of Share Option. This Paragraph 4 describes the time and manner
in which the Share Option may be exercised.



  (a)   The Share Option shall be exercisable in accordance with a vesting
schedule under which __________ (_/_) of the Share Options will vest on the
__________ anniversary of the Grant Date, and _____________ (_/_) of the Share
Options will vest on each of the _____________ anniversaries of the Grant Date.
Notwithstanding the foregoing, the Share Option shall become fully vested and
immediately exercisable with respect to all of the Shares if the Optionee’s
Service terminates as a result of his or her death, Disability or retirement at
or after his or her attainment of age 62 or following a Change in Control.    
(b)   Once the Share Option becomes exercisable, the Optionee or such other
persons as are entitled to exercise the Share Option (as described in Paragraphs
2(c) and 6 hereof) may exercise the Share Option by providing written notice to
exercise prior to the Expiration Date to the attention of Fidelity Investments,
or such other broker as the Company shall identify in a written notice to
Optionee as the Company’s designated broker for the Plan (the “Designated
Broker”). Such written notice to exercise or electronic transmission of notice
to exercise shall be in a form acceptable to the Designated Broker and may state
that the Share Option is being exercised thereby and the number of Shares in
respect of which it is being exercised. Such written notice shall be signed by
the person or persons so exercising the Share Option and shall be accompanied by
payment in full of the purchase price for such Shares, together with any
required state, federal and payroll withholding taxes. Payments under this
Paragraph 4 may be made (i) in cash, (ii) in Shares to be valued at the Fair
Market Value thereof (as defined under the Plan) on the date of such exercise,
(iii) with other consideration deemed to be acceptable by the Committee, or
(iv) with a combination of any of the foregoing means. If the Share Option shall
be exercised by any person or entity other than the Optionee, such written
notice and payment must also be accompanied by appropriate proof of the right of
such person or entity to exercise the Share Option. As soon as practicable
following its receipt of sufficient written notice, payment and any other
required documentation, the Designated Broker shall register, in the name of the
person or entity exercising the Share Option, the Shares purchased under the
Share Option.     (c)   Notwithstanding any provision of this Agreement or the
Plan to the contrary, the Optionee or such other persons as are entitled to
exercise the Share Option (as described in Paragraphs 2(c) and 6 hereof) will be
prohibited from exercising the Share Option to the extent that the Chief Legal
Counsel of the Company has determined that purchases and sales of Company
securities should be restricted because of the existence or potential existence
of material nonpublic information concerning the Company, whether or not such
determination has been communicated to the Optionee or such other persons. If
the Chief Legal Counsel of the Company has made such a determination and the
Optionee or such other persons give notice of an intent to exercise the Share
Option (and satisfy all other conditions to the exercise of the Share Option),
the Chief Legal Counsel shall advise the Optionee or such other persons
concerning such restrictions, and unless such notice is withdrawn, the effective
time of the Optionee’s exercise shall be postponed to the earlier of the date
that the Chief Legal Counsel determines that such restriction is no longer
necessary with respect to exercises of the Share Option or the day before the
date

3



--------------------------------------------------------------------------------



 



      that the Share Option expires.

     5. Adjustment of Shares Subject to the Share Option. In the event of any
change in the number of outstanding Shares by reason of any Share dividend,
split, recapitalization, merger, consolidation, combination, exchange of Shares
or other similar corporate change, the aggregate number and kind of Shares
subject to the Share Option shall be proportionately adjusted by the Committee
so that the aggregate value of such Shares shall remain unchanged, and the terms
of this Agreement may be adjusted by the Committee in such manner as it deems
equitable. If the foregoing adjustment results in a fractional number of Shares
being subject to the Share Option, then upon any exercise of the Share Option,
the Company or its agent shall pay cash to the Optionee (or such other person or
entity exercising the Share Option) in an amount equal to the excess of the Fair
Market Value (as defined under the Plan) of such fractional Share over its
exercise price. All adjustments under this Paragraph 5 shall be made in the sole
discretion of the Committee as it deems necessary and appropriate and shall be
effective as of the day such action necessitating such adjustment becomes
effective. Notwithstanding the foregoing, in no event shall the price per Share
provided under this Agreement be adjusted below the par value of any such Share.

     6. Transferability. The Share Option shall not be transferable other than:



  (a)   by will or the laws of descent and distribution;     (b)   pursuant to a
“qualified domestic relations order” (as such term is defined under the Internal
Revenue Code (the “Code”)), to the extent not inconsistent with the applicable
provisions of the Code; or     (c)   pursuant to a transfer made by the Optionee
during his or her lifetime to his or her spouse, child or children, grandchild
or grandchildren, or other family member or to a trust for the benefit of one
(1) or more of such family members, provided that: (i) the transferee thereof
shall hold such Share Option subject to all of the conditions and restrictions
contained herein and in the Plan; and (ii) as a condition of such transfer, the
Company may require the transferee to agree in writing (in a form acceptable to
the Committee) that the grant is subject to such conditions and restrictions.

     The Share Option may not be assigned, transferred, pledged or hypothecated
in any way, shall not be assignable by operation of law, nor subject to
execution, attachment or similar process, except as provided in this
Paragraph 6. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Share Option contrary to the provisions of this Paragraph 6
and of the Plan, and the levy of any execution, attachment or similar process
upon the Share Option, shall be null and void and without effect.

     7. Withholding Taxes. If at any time the Company is required to withhold
taxes on ordinary income recognized by the Optionee or other person or entity
with respect to Shares received under the Share Option, the Company shall have
the right to withhold from amounts payable to such person an amount necessary to
satisfy all federal, state and local payroll tax withholding requirements.

     Without limiting the generality of the foregoing:

4



--------------------------------------------------------------------------------



 



  (a)   the person or entity exercising the Share Option may elect to satisfy
all or part of the foregoing tax withholding requirements by delivery of
unrestricted Shares having a Fair Market Value (as defined under the Plan) equal
to the amount of taxes to be so withheld; and     (b)   the Committee may permit
any such delivery of Shares to be made by withholding Shares otherwise issuable
pursuant to the Share Option (in which event the date of delivery shall be
deemed to be the date the Share Option is exercised) having a Fair Market Value
(as defined in the Plan) equal to the amount of taxes to be withheld.

     8. Service Rights of Optionee. This Agreement shall not constitute a
contract of continued Service, and the Optionee’s receipt of the Share Option
does not give him or her the right to be retained in the Service of the Company
or any [Extended Company] [Subsidiary].

     9. Shareholder Rights. The Optionee or other person or entity exercising
the Share Option shall have no rights as a shareholder with respect to Shares to
be acquired by the exercise of the Share Option until the earlier of the date of
issuance of such Shares or the date the Optionee becomes entitled to such
Shares. Except as otherwise expressly provided in the Plan, no adjustment shall
be made for dividends or other rights for which the record date is prior to the
earlier of the date such Shares are issued and the date the Optionee becomes
entitled to such Shares. All Shares purchased upon the exercise of the Share
Option as provided herein shall be fully paid and non-assessable.

     10. Availability of Shares. The Company shall at all times during the term
of the Share Option reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement, pay all original issue
taxes, if any, with respect to the issuance of Shares pursuant hereto and all
other fees and expenses necessarily incurred by the Company in connection
therewith, and, from time to time, use its best efforts to comply with all laws
and regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.

     11. Notices. Each notice relating to this Agreement shall be given in
writing and shall be sufficiently given if sent by registered or certified mail,
or by nationally recognized overnight delivery service, postage or charges
prepaid, to the address as hereinafter provided. Any such written notice or
communication given by mail shall be deemed to have been given two (2) business
days after the date so mailed, and such written notice or communication given by
overnight delivery service shall be deemed to have been given one (1) business
day after the date so sent. Each written notice to the Company shall be
addressed to it at its offices at Two North Riverside Plaza, Suite 2100,
Chicago, Illinois 60606, Attention: Chief Legal Counsel (or, in the case of
notices pursuant to Paragraph 4(b) hereof, Attention: Fidelity Investments, P.O.
Box 770001, Cincinnati, Ohio 45277-0003) or such other address identified in a
written notice from the Company to the Optionee delivered in the manner
prescribed in this Paragraph 11. Each written notice to the Optionee or other
person or entity then entitled to exercise the Share Option shall be addressed
to the Optionee or such other person or entity at the Optionee’s last known
address on the records of the Company.

5



--------------------------------------------------------------------------------



 



     12. Incorporation of the Plan. Notwithstanding the terms and conditions
contained herein, this Agreement shall be subject to and governed by all of the
terms and conditions of the Plan (including amendments to the Plan). A copy of
the Plan has been delivered to the Optionee and is hereby incorporated by
reference. In the event of any discrepancy or inconsistency between the terms
and conditions of this Agreement and those of the Plan, the terms and conditions
of the Plan shall control.

     13. Interpretation. The interpretation and construction by the Committee of
any terms or conditions of the Plan, this Agreement or other matters related to
the Plan shall be final and conclusive.

     14. Enforceability. This Agreement shall be binding upon the Optionee and
his or her estate, assignee, transferee, personal representative and
beneficiaries.

     15. Electronic Acceptance of this Agreement. Your electronic acceptance of
this Agreement will serve as your execution of this Agreement. To electronically
accept this Agreement you must log on to Fidelity Investments’ website, open
your share option account and click on “agreement acceptance.” By electronically
accepting this Agreement, Equity Office and you agree that the Share Option
shall be subject to the terms, conditions and restrictions of this Agreement and
the Plan.

6